DETAILED ACTION
This is Non-Final Office Action in response to amendment and RCE filed on May 21, 2020. Claims 1 and 22-51 have been cancelled. Claims 2-21 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2020 has been entered.
 Response to Arguments
Applicant’s arguments regarding the amended limitations “ accessing a list of family member profiles stored in the same memory location to generate a list of users associated with the first user, wherein the list of users comprises a list of different family members of the first user” (response 5/21/2020, page 11) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adamy et al. (US 20170109448 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 3-11 and 13-21 are rejected for incorporating the same indefiniteness of their respective base claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 2 recites a method, independent claim 12 recites a system. Therefore, Step 1 is satisfied for claims 2-21. Step 2A Prong One: The independent claims recites request access to a first user’s testing data, retrieving a profile associated with the first user, searching a database, accessing a list of family member profiles to generate a list of users associated with the first user, determinining a respective probability value, determining that the determined probability value of the second user of the list of users and recommending content related to the disease associated with the first user to the second user.
These requesting, searching, accessing and determining “observations” or “evaluations” are acts that can be practically performed in the human mind. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not 
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, for purposes of further discussion, this example considers limitations of comparing deletion temporal information to a temporal information of a data protection operation as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory. The a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of accessing and retrieving user’s profile, searching a database to generate a data’s list using the computer components as a tool. While this type of automation improves the comparison of information “exceeds a threshold”, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, and processing device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the processing device and memory is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.
Claims 3-11 and 13-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Haskell (US 2005/0158767, hereinafter Haskell), in view of Gotthardt (US 2011/0225114, hereinafter Gotthardt) and further in view of Adamy et al. (US 20170109448, hereinafter Adamy).
Regarding claim 2, Haskell discloses a method for recommending content, featuring a genetically identifiable disease, based on a positive determination of a genetic marker that suggests a probability of having a certain disease, the method comprising:
requesting access to a first user's genomic sequencing testing data (Haskell, paragraph [0082-85], The data transform processor 210 and/or the data interface processor 204 also authorizes access by a user to a patient record of a particular patient in response to an identified match, and/or authorizes access by a particular patient to his or her own patient record in response to an identified match);
in response to requesting the first user's genomic sequencing testing data, retrieving from a profile associated with the first user, the first user's genomic sequencing testing data (Haskell, paragraph [0082-85], The data transform processor 210 and/or the data interface processor 204 also authorizes access by a user to a patient record of a particular patient in response to an identified match, and/or authorizes access by a particular patient to his or her own patient record in response to an identified match);
searching, based on the retrieved first user's genomic sequencing testing data, a database that associates genomic sequencing data with diseases to identify a disease associated with the first user (Haskell, paragraph [0076-79], The health data repository 208 supports a single patient-centered data storage facility, which can also be accessed for single patient data display. Alternatively, multiple data storage facilities and/or multiple patient data display may be used. The health data repository 208 contains and integrates data collected from external data sources (e.g., person, administrative, clinical, financial, genomic/proteomic, and clinical trial, etc.), linking them to a person identifier);
accessing a list of users associated with the first user (Haskell, paragraph [0082-85], The system 200 provides a single-source, universal integrated medical database for stakeholder/user access in any enterprise, university, local, regional, or national health market (assuming proper security clearance). Multiple data types from multiple data sources are linked and normalized within persons/patients for easy access to complete information. Persons are additionally linked into other contexts, such as disease cohorts (i.e., diseases having a statistical factor in common));
comparing genetic data of each user in the list of users with genetic data of the first user (Haskell, paragraph [0100-102], identifies a genomic match in response to the comparison and predetermined matching criteria…The method 500 may initiate merging of at least a portion of the patient record information specific to the particular patient with another patient record in response to the identified match. The method 500 may identify a second patient record replicating patient record information specific to the particular patient in response to the identified match).  But Haskell does not explicitly disclose accessing a list of different member profiles to generate a list of users associated with the first user.
However, Adamy, in an analogous art, discloses accessing to the matching user content to  generate a list of users associated with the first user (Adamy, paragraph [0090])
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Haskell (directed to comparing genetic data of each user in a list of users with  (directed to the probability that the given user in the subset comprises the genetic link to a disease is determined based on the genetic data associated with the given user in the subset for each given user in the subset) and arrived at comparing genetic data of each user in a list of users with genetic data of a first user and determining a subset of the list of users with a genetic link to the first user based on comparison. The probability that the given user in the subset comprises the genetic link to a disease is determined based on the genetic data associated with the given user in the subset for each given user in the subset.  One of ordinary skill in the art would have been motivated to make such a combination because “search tools that enable medical personnel to search the database which contains information from information systems such as EMR, radiology RIS (radiology information system)/PACS, digital pathology, and LIS systems. The search tools include the following applications: an automated similar patient search to automate a search query for patients with a specific cancer type based on specific, but editable, clinical characteristics and display patient profiles of patients with similar clinical characteristics, treatments and outcomes; and a manual interactive similar patient search to look for "pools" of patients profiles based on very specific clinical attributes to find patients that match the specific characteristics.
The combination of Haskell and Adamy disclose comparing genetic data of each user in a list of users with genetic data of a first user and determining a subset of the list of users with a genetic link to the first user based on comparison. The probability that the given user in the subset comprises the genetic link to a disease is determined based on the genetic data associated with the given user in the subset for each given user in the subset.  But Haskell and Adamy do probability value of each user in the subset, selecting a second user within the subset that is associated with a probability value of the second user that exceeds a threshold; and recommending disease-related content to the selected second user that is determined to have a genetic link to the first user and that is associated with the probability value of the second user having a genetic link to the disease that exceeds the threshold.
However, Gotthardt, in an analogous art, discloses in response to determining the probability value of each user in the subset, selecting a second user within the subset that is associated with a probability value of the second user that exceeds a threshold (Gotthardt, paragraph [0223-225], The first set of diseases comprises diseases whose frequencies exceed a first threshold value. The first set of diseases is determined for a particular population of persons. The population of persons can be, for example, the population of a country, of a continent, of a set of countries such as industrialized nations or the like); and recommending disease-related content to the selected second user that is determined to have a genetic link to the first user and that is associated with the probability value of the second user having a genetic link to the disease that exceeds the threshold (Gotthardt, paragraph [0020-21] [0238-240], a new instance of said data structure is created on the occasion of receiving one or more laboratory values of a patient, of entering patient data in a computer system by a physician, of reading a patient record from a storage medium, e.g. an electronic patient card or the like…For each specified threshold value, a set of diseases I-III is determined and a corresponding set of biomedical parameters is compiled as described. For each parameter set, a corresponding data structure I-III is specified which can be instantiated by assigning each parameter of a parameter set a data value derived from a particular patient).  Accordingly, it would have been obvious to 
Regarding claim 3, the combination of Haskell, Adamy and Gotthardt disclose:
The method of claim 2, wherein the genetic-related disease comprises:
a disorder or condition caused by abnormalities in a person's genome (Haskell, paragraph [0090], A genomic library is a collection of clones made from a set of randomly generated overlapping DNA fragments representing the entire genome of an organism. Genetic testing is performed to gather information on an individual's genetic predisposition to particular health condition, or to confirm a diagnosis of genetic disease);
wherein a genome further comprises genetic material of an organism, such as a human, that contains information about that organism's traits and characteristics, including the organism's probability value of having a certain disease (Haskell, paragraph [0090], A genomic library is a collection of clones made from a set of randomly generated overlapping DNA fragments representing the entire genome of an organism. Genetic testing is performed to gather information on an individual's genetic predisposition to particular health condition, or to confirm a diagnosis of genetic disease).
Regarding claim 4, the combination of Haskell, Adamy and Gotthardt disclose:
The method of claim 2, wherein requesting access to a first user's genomic sequencing testing data comprises:
retrieving a genetic sample from the first user (Haskell, paragraph [0096-97], receives and stores data representing genomic information of a patient);
(Haskell, paragraph [0100-102], identifies a genomic match in response to the comparison and predetermined matching criteria);
presenting results to the first user based on the analysis, which indicates at least one of a probability value that the first user is a carrier of a particular genetic mutation, the first user is associated with an increased risk of developing a disease, such as cancer, in the future, and a need for further testing (Haskell, paragraph [0100-102], initiates processing of patient record information specific to the particular patient in response to an identified match. The method 500 may initiate merging of at least a portion of the patient record information specific to the particular patient with another patient record in response to the identified match).
Regarding claim 5, the combination of Haskell, Adamy and Gotthardt disclose:
The method of claim 2, further comprising: 
searching a social network for user generated content associated with the disease (Gotthardt, paragraph [0020-21], Accordingly, image data, large sections of natural language text, audio data and the like have been found to be less appropriate for a distributed online decision support system than a limited set of nominal, ordinal or metric data values); and
causing the user generated content to be presented to the first and second users as the recommendation (Gotthardt, paragraph [0020-21] [0238-240], a new instance of said data structure is created on the occasion of receiving one or more laboratory values of a patient, of entering patient data in a computer system by a physician, of reading a patient record from a storage medium, e.g. an electronic patient card or the like…For each specified threshold value, a set of diseases I-III is determined and a corresponding set of biomedical parameters is compiled as described. For each parameter set, a corresponding data structure I-III is specified which can be instantiated by assigning each parameter of a parameter set a data value derived from a particular patient). 
Regarding claim 6, the combination of Haskell, Adamy and Gotthardt disclose:
The method of claim 2, further comprising generating content for presentation to the first user based on the genetic data of the first user (Haskell, paragraph [0100-102], initiates processing of patient record information specific to the particular patient in response to an identified match. The method 500 may initiate merging of at least a portion of the patient record information specific to the particular patient with another patient record in response to the identified match).
Regarding claim 7, the combination of Haskell, Adamy and Gotthardt disclose:
The method of claim 2 further comprising generating a playlist of content that includes a first media asset corresponding to a background of the first user based on the genetic data and a second media asset corresponding to the disease (Gotthardt, paragraph [0086-97], compiling a plurality of biomedical parameters by determining, for each of the diseases in the third set of diseases, at least one biomedical parameter being indicative of the presence of said disease, whereby the compilation of the biomedical parameters constitutes the specification of the data structure).
Regarding claim 8, the combination of Haskell, Adamy and Gotthardt disclose:
The method of claim 2 further comprising:
determining an age of an offspring of the first user (Barnes, paragraph [0156-159] [0250], extracted from patient data, for example: demographic information, functional status, family history; cancer staging and characteristics or histology; biomarkers; genetic variations; diagnostic testing and results, additional search queries mapped to oncology ontologies, etc).  ; 
retrieving genetic testing data of the first user (Barnes, paragraph [0156-159] [0250], extracted from patient data, for example: demographic information, functional status, family history; cancer staging and characteristics or histology; biomarkers; genetic variations; diagnostic testing and results, additional search queries mapped to oncology ontologies, etc);
generating for display, a list of diseases from the first user's genetic test results (Barnes, paragraph [0156-159] [0178-183] [0250], The patient data tracker 54 provides for the visualization of multiple patient attributes such as laboratory results, images and treatments in a quantitative display (chart) that includes access to qualitative studies. The table section 92 can numerically display multiple clinical laboratory results and related attributes over a predetermined time period);
requesting first user to evaluate which diseases, from the genetic testing results, are age appropriate for the offspring (Barnes, paragraph [0156-98] [0155-159] [0250], extracted from patient data, for example: demographic information, functional status, family history; cancer staging and characteristics or histology; biomarkers; genetic variations; diagnostic testing and results, additional search queries mapped to oncology ontologies, etc); and
based off the first user's evaluation of appropriate content based on offspring age, preventing disease-related content that is inappropriate for the offspring (Barnes, paragraph [0156-157] [0250] [0174-177], The interactive recommendation form 64 also has the interactive ability for medical personnel to filter patient attributes, e.g., age, gender, type of cancer, gene variants and staging).  
Regarding claim 9, the combination of Haskell, Adamy and Gotthardt disclose:

determining whether an additional user is within a perceptible range of the recommended disease-related content (Barnes, paragraph [0156-157], The manual interactive similar patient search can be used by clinical researchers, clinical trial principal investigators, or other similar medical personnel to look for "pools" of similar patients based on very specific clinical attributes that reside in the database 35. Medical personnel have the interactive ability to search on very specific clinical attributes such as, age, gender, clinical stage, biomarkers, histology, previous treatments, genomic alterations, and outcomes to find patients that match the selected characteristics or attributes);
determining an identity of the additional user (Barnes, paragraph [0156-157], performing a patient search with the search engine. The process begins with the user selecting or launching the search engine 62 (step 172) to perform a patient search);
retrieving genetic data of the additional user (Barnes, paragraph [0156-159] [], If the patient search is to be based on a specific patient, the search engine 62 performs an automated search (step 176) and automatically selects attributes such as age, gender, cancer type, TNM staging, histology, biomarkers and genomic alterations for the search query (step 178));
determining, based on the genetic data, whether the additional user has a genetic link to the first user (Barnes, paragraph [0156-159] [0212], clinicians would benefit from the ability to interrogate a data set of similar patients (i.e., patients with a similar condition or disease state, medical history, family history, or other characteristics) who have been treated in the past (but were not a part of a clinical trial or other organized study) in order to determine to the extent possible how the treatment of those patients affected their outcomes (either positively or negatively) over time); and
 (Barnes, paragraph [0156-159], The user can edit any of the automatically generated attributes for the search query to obtain the desired search results. From the automated query, the search engine 62 can display patient profiles with similar clinical characteristics, treatments and outcomes. The patient list provides a mechanism for medical personnel to quickly review how other similar patients have responded to prescribed treatments to better understand how a specific patient).
Regarding claim 10, the combination of Haskell, Adamy and Gotthardt disclose:
The method of claim 2 further comprising:
determining a first time when the first user became aware of having genomic sequencing data that is associated with the disease (Haskell, paragraph [0105], FIG. 6 illustrates an example of a data warehouse storage model 600 for the data warehouse 212 in the healthcare system, as shown in FIG. 2. The data warehouse storage model 600 supports cross patient data analysis and mining, but can also support single patient access. Instead of the more flexible and extensible meta-structures associated with the health data repository 208, data is stored in structured relational form, which can be used more directly and easily. Specific objects (e.g., person, patient, encounter, order, diagnosis, result, service) and their relationships are defined);
comparing the first time to a current time to determine a length of time since the first user became aware of having genomic sequencing data that is associated with the disease (Haskell, paragraph [0105], FIG. 6 illustrates an example of a data warehouse storage model 600 for the data warehouse 212 in the healthcare system, as shown in FIG. 2. The data warehouse storage model 600 supports cross patient data analysis and mining, but can also support single patient access. Instead of the more flexible and extensible meta-structures associated with the health data repository 208, data is stored in structured relational form, which can be used more directly and easily. Specific objects (e.g., person, patient, encounter, order, diagnosis, result, service) and their relationships are defined); and
in response to determining that the length of time exceeds a threshold, generating for display the recommended disease-related content (Haskell, paragraph [0105], FIG. 6 illustrates an example of a data warehouse storage model 600 for the data warehouse 212 in the healthcare system, as shown in FIG. 2. The data warehouse storage model 600 supports cross patient data analysis and mining, but can also support single patient access. Instead of the more flexible and extensible meta-structures associated with the health data repository 208, data is stored in structured relational form, which can be used more directly and easily. Specific objects (e.g., person, patient, encounter, order, diagnosis, result, service) and their relationships are defined).
Regarding claim 11, the combination of Haskell, Adamyand Gotthardt disclose:
The method of claim 2 further comprising:
creating an avatar in the likeness of the first user (Haskell, paragraph [0081-85] [0138], The user interface 224 generates one or more display images using a display processor (not shown). The display processor generates display data, representing one or more images for display, in response to receiving the input data or other data from the system 200. The display processor is a known element including electronic circuitry or software or a combination of both for generating display images or portions thereof); and
presenting the disease-related content to the second user using the avatar (Haskell, paragraph [0081-85] [0138], The user interface 224 generates one or more display images using a display processor (not shown). The display processor generates display data, representing one or more images for display, in response to receiving the input data or other data from the system 200. The display processor is a known element including electronic circuitry or software or a combination of both for generating display images or portions thereof).
Regarding claims 12-21 are essentially the same as claims 2-11 except that they set forth the claimed invention as a “system” rather than a “method”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 2-11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/HANH B THAI/Primary Examiner, Art Unit 2163   
                                                                                                                                                                                                     February 24, 2022